Per Curiam :'
That a father may so manumit his minor sou as to authorize him to receive the compensation for his labor, and control and enjoy the same is a well-recognized law in this state. Whether he had so manumitted his son in this case was a question of fact. The evidence tending to prove it was amply sufficient to submit to the jury. The suit was properly brought in the name of the minor’s next friend. The irregularity of the father having his name added to the record as a codefendant was his voluntary act, and his objection thereto cannot now be considered.
Judgment affirmed.